DETAILED ACTION
		Response to Amendment
 The amendment filed on 11/29/2021 has been entered and considered by Examiner. Claims 1-8, 10, 12, 16, 19, 20, 22, 24-26, and 28 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Apreotesi on 01/03/2022.
The application has been amended as follows:
USING KANADE LUCAS TOMASI (KLT) METHODOLOGY --

Allowable Subject Matter
Claims 1-8, 10, 12, 16, 19, 20, 22, 24-26, and 28 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Nakayama discloses a method of tracking an object of interest between temporally successive images taken from a vehicle-based camera system comprising:
	a) from an initial image, determining an initial patch with a respective bounding box encapsulating an identified object of interest (Figs. 13 and 32) [0122-123, 0224-0225]; 
	b) using a search template (initial tracking patch or reference area) based on the initial patch to track said object of interest in a temporally successive image from said camera system (Figs. 8, 14 or 33, steps 1101-1105,  1301-1305) [0119-122, 0224-0225]; 
	and determine therein a new patch having a new bounding box or portion thereof, with respect to said object of interest (Figs. 13B and 32B) [0122-123, 0224-0225]; 
	c) performing a check on a robustness of tracking said object of interest in step b) by analyzing one or more parameters output from step b) (Fig. 13B and 32B steps 1106-1124, 1306-1314, further analyze and checking corrections after the steps performed on 1101-1105, 1301-1305) [0122-123, 0224-0225], the one or more parameters including at least one bounding box parameter of the new patch comprising: a height, a width, or an area (Fig. 13 and 32, 2R) [0103, 0122, 0190, 0205]; and
	d) determining a degree of similarity or difference between the search template and an updated patch template based on the new patch by at least comparing a variance of a texture in the updated patch template and the search template (Figs. 13, 32 and 33; matching a feature point 
wherein the variance is computed over time individually for each of one or more pixels of the updated patch template and the search template (Figs. 13, 32 and 33; using sequence of updated feature points over a period to determine the difference on respective pixels)  [0083, 0253-261, 0267-268].
	Murashita discloses (Figs. 9-11) b) using a search template in Kanade Lucas Tomasi (KLT) methodology to track said object of interest in a temporally successive image from said camera system [0082-86];
	determine therein a new patch having a respective new bounding box or portion thereof, with respect to said object of interest (Figs. 9B and 9C; steps 302-308) [0086, 0117, 0139-141]; 
	c) performing a check on a robustness of tracking said object of interest in step b) by analyzing one or more parameters output from step b) (Figs. 11 and 18) [0096-99, 0139-42], the one or more parameters including at least one bounding box parameter of the new patch comprising: a height, a width, or an area (distance of the object area delta 1) [0087-89].
	However, all cited prior arts of record fail to disclose, in claim 1, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 11/29/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20080002916 A1 - using extracted image text are provided. In one implementation, a computer-implemented method is provided. The method includes receiving an input of one or more image search terms and identifying keywords from the received one or more image search 

	US 20150310624 A1 - A method for updating an event sequence includes acquiring video data of a queue area from at least one image source; searching the frames for subjects located at least near a region of interest (ROI) of defined start points in the video data; tracking a movement of each detected subject through the queue area over a subsequent series of frames; using the tracking, determining if a location of the a tracked subject reaches a predefined merge point where multiple queues in the queue area converge into a single queue lane; in response to the tracked subject reaching the predefined merge point, computing an observed sequence of where the tracked subject places among other subjects approaching an end-event point; and, updating a sequence of end-events to match the observed sequence of subjects in the single queue lane.

	US 10019805 B1 - one or more computing devices may receive first image data representative of a vehicle's wheel and second image data representative of the wheel captured subsequent to the capture of the first image data. The one or more computing devices may determine a first location of a first portion of the wheel based on the first image data, and a second location of the first portion of the wheel based on the second image data. The one or more computing devices may calculate a value based on the angular distance between the first location and the second location of the first portion, and based on the value, determine whether 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642